DETAILED ACTION
Response to Amendment
The amendment filed December 16, 2021 has been entered. Claims 1, 18, and 20 have been amended. Claims 1-3 and5-20 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of amended claim(s) 1, 18, and 20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKendry (US 6,974,439) in view of Kashmer et al. (US 4,465,485) as evidenced by Tee (US 2013/0108845).
Regarding claim 1, McKendry discloses (Figure 5) an expression kit (10) for a breast pump for extracting breast milk from a human teat the expression kit (10) comprising: a breast pump body (combination of cap 30 and manifold 26) comprising a first pressure chamber (e.g., port 42) and a second pressure chamber (combined open portions of 26 and 28 which are under vacuum), a hydrophobic breathable membrane (filter 31; Col. 5, lines 24-32 set forth the use of a filter which prevents liquids from passing while remaining permeable to air even when wet; an example filter Versapor R122 is cited which is a hydrophobic membrane filter according to the manufacturer product 
Kashmer et al. (henceforth Kashmer) teaches a medical suction device (suction source and canister 10 depicted in Figure 1) comprising a hybrid filter member (60,61; Figure 4) which comprises a hydrophobic portion (60; Col. 7, lines 34-40 disclose polytetrafluoroethylene or PTFE in addition to other hydrophobic polymers as suitable for the filter portion; Col. 7, lines 52-57 disclose the prevention of the passing of liquid or aerosol particles through the filter) and non-woven backing portion (61; Col. 7, lines 22-28 disclose various non-woven materials for the backing such as polypropylene) for separating first and second chambers and to repel liquid while maintaining gas flow between said chambers (see e.g., Col. 2, lines 16-22). Kashmer discloses a variety of suitable hydrophobic polymers for the filter portion (Col. 7, lines 28-33), but does not explicitly disclose a woven conformation for the liquid-impermeable portion. However, Tee teaches (Figure 3) a porous membrane body wherein a liquid-repellent portion of the membrane may be formed from woven PTFE (e.g., Claim 7). It is further noted that the membrane of Tee is configured to comprise pore sizes of about 0.01 microns to about 10 microns (Paragraph [0017]) and which sizes corresponds to the pore size of the membrane of Kashmer (see Kashmer Col. 7, line 43).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the hydrophobic membrane of McKendry by using the hybrid membrane of Kashmer so as to prevent 
Regarding claims 2 and 3, McKendry/Kashmer/Tee further teach wherein the hydrophobic breathable membrane is bacteria retentive in an aerosol environment (Kashmer Col. 7, lines 47-49 and 53-63).
Regarding claims 5 and 8, McKendry/Kashmer/Tee further teach wherein the hydrophobic breathable membrane comprises a hydrophobic backing (McKendry discloses the filter element comprises a treated nylon backing rendering it hydrophobic; see product specification sheet attached; Kashmer Col. 7, lines 18-28 set forth various hydrophobic polymers such as polypropylene and polyethylene as suitable backing materials for the hybrid membrane; it is noted that polypropylene is a known hydrophobic polymer).
Regarding claim 6, McKendry/Kashmer/Tee further teach wherein the hydrophobic breathable membrane is configured to exchange gas and expel liquid in both directions. The modified membrane filter of the cited combination comprises two hydrophobic layers which allow for the passage of gas through both layers (and which such passage is a function of the pore size of the layers and is not directionally limited by any disclosed structure) while the liquid-facing layer prevents flow from reaching the pump downstream. However, the backing layer is also formed from a hydrophobic layer as set forth above for claim 5 and as such it will inherently “repel” water as a function of its physical properties if so 
Regarding claim 7, McKendry further discloses wherein at least a portion of the breathable membrane is arranged at an angle with respect to the milk outlet (it can be seen in Figure 5 that the filter is at an angle with respect to milk outlet 48 of cup 28).
Regarding claim 9, McKendry further discloses a support structure for supporting the hydrophobic breathable membrane (It can be seen in Figure 5 that the proximal portion of body 26 engages the filter when attached to the cap 30).
Regarding claim 10, McKendry further discloses a seal (o-ring 33) arranged between the hydrophobic breathable membrane (31) and the breast pump body (e.g., 26; the seal can be seen in Figure 5 to reside between the filter and a portion of body 26 distal to the seal).
Regarding claim 13, McKendry further discloses a splash guard (central wall portion of 26 dividing the cup from internal orifice 46) arranged between the milk path and the hydrophobic breathable membrane (31; Figure 5).
Regarding claim 14, McKendry further discloses wherein at least one of the first pressure chamber and the second pressure chamber is configured to enable access to the hydrophobic breathable membrane (it can be seen that the body 26 which comprises the second pressure chamber in 44 allows for access to the filter member 31 upon removal of the cap member 30).
Regarding claim 15, McKendry further discloses a pressure unit for generating a pressure (vacuum pump 16; Figure 1).
Regarding claim 16, McKendry further discloses wherein the first pressure chamber is configured for connection to a pressure unit for generating a pressure in the first pressure chamber (42; Figure 5, Col. 4, lines 18-26).
Regarding claim 17, McKendry further discloses wherein the second pressure chamber comprises a breast receiving funnel (28), a milk outlet (48), and the milk path from the breast-receiving funnel to the milk outlet (from funnel outlet 48 through distal end of 26).
Regarding claim 19, McKendry/Kashmer/Tee teach the use of polypropylene as a backing material as set forth above for claim 5. Polypropylene is set forth in the disclosure as a suitable material for one or more of the membrane portions (instant specification Page 7, line 30-34). In addition, the disclosure sets forth the bacterial retention is a function of pore size and membrane thickness (instant specification Page 8, lines 6-11) and further sets forth the pore size (Page 15, lines 5-14; it is noted that no specific thickness values are disclosed as critical to bacteria retention). As set forth above for claims 2 and 3, Kashmer teaches that the hybrid membrane filter is bacteria retentive in an aerosol environment (Kashmer Col. 6, lines1-4 and Col. 7, lines 47-49 and 53-63) and further wherein the pore sizes of the filter are within the disclosed range so as to be bacteria retentive (Kashmer teaches a pore size of approximately 0.5 microns in Col. 6, lines 46-55). For this reason, the backing (61) of Kashmer as seen in Figure 4 and as disclosed as porous (Col. 7, lines 22-27) is considered to meet the standards for bacteria retention as the backing maintains the filters ability to prevent the passage of microorganisms via its pore size while allowing for the flow of gas through the membrane. For this reason, the non-woven layer of the hybrid membrane of McKendry/Kashmer/Tee is considered to meet the claim limitation as currently set forth. 
Regarding claim 20, McKendry/Kashmer/Tee teach the invention substantially as set forth above for claims 1 and 18, and Kashmer further teaches (Figure 6) wherein the woven layer faces the second pressure chamber (Col. 7, lines 64-67 disclose the valve faces downward toward the lower portion 39 which is analogous to facing the second chamber which is further from the pump inlet). 
It would have been obvious to one of ordinary skill in the art at the time of filing to orient the membrane filter of Kashmer/Tee with the woven portion facing the second pressure chamber when .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKendry in view of Kashmer as evidenced by Tee, and further in view of Pirzada et al. (US 2015/0112298).
Regarding claim 11, McKendry/Kashmer/Tee teach the claimed invention substantially as set forth above for claim 1, but fail to teach a wear indicator for indicating wear of the expression kit or of the membrane.
Pirzada et al. (henceforth Pirzada) teaches (Figure 9B) a breast pump comprising a wear indicator in the form of a memory storing the pump usage data in log form (see e.g., Paragraphs [0044], [0047], and [0048] which set forth the data logging of pump usage information which is consistent with the instant disclosed embodiments (e.g., a counter as per Page 9, lines 1-6 of the instant specification; the data log of pump usage is considered to be a means of counting the number of pump actuations which is consistent with the disclosed embodiments which only require keeping track of the number of pump uses as per the cited section).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of McKendry/Kashmer/Tee so as to allow for the logging of pump usage data to allow a user to monitor changes in milk production over multiple sessions to ensure the user receives the maximum benefit of using the breast pump as taught by Pirzada (Paragraph [0048]).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783